Order entered November 7, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01228-CR

                        BRANDY MECHELLE HARRIS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F13-00510-X

                                           ORDER
       We GRANT court reporter Cherie Williams’s November 5, 2014 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due by December

22, 2014.

       The clerk’s record has not been filed and is now overdue. We ORDER the Dallas

County District Clerk to file the clerk’s record within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to court reporter Cherie Williams, the Dallas County District Clerk, and the Dallas

County District Clerk, Criminal Records Division.

                                                     /s/   LANA MYERS
                                                           JUSTICE